IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : NO. 68
                                           :
APPOINTMENT TO THE                         : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND                  : DOCKET
FOR CLIENT SECURITY BOARD                  :
                                           :




                                        ORDER



PER CURIAM:

         AND NOW, this 28th day of February, 2018, Barbara E. Griffin, Esquire,

Allegheny County, is hereby appointed as a member of the Pennsylvania Lawyers Fund

for Client Security Board for a term of three years, commencing April 1, 2018.